DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Partition member (Claims 1 and 17), Positioning unit (Claim 1), Processing unit (Claims 1 and 17), opening/closing member (Claims 1 and 17), Instrument attachment member (Claims 1 and 17), Control device (Claims 7 and 18), Control device support part (Claims 7 and 18), Positioning unit support part (Claim 3), Processing unit support part (Claim 3), First transferring unit (Claim 8), Second transferring unit (Claim 9), Transferring unit support part (Claims 8 and 9) , Plane moving mechanism (Claim 12), Transfer device (Claims 15 and 19), and Transfer Unit (Claim 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to “partition member”:
(A) the term “member” is a generic placeholder term
(B) the partition member has the function of “partitioning a processing space and an external space”
(C) there is no further structure defining the partition member in the claim, thus 112(f) is invoked.
The partition member will be interpreted as the structure that supports a plurality of panel bodies in accordance with ¶0041 and Figure 2 of the published application.

As to “positioning unit”:
(A) the term “unit” is a generic placeholder term
(B) the positioning unit has the function of “configured to hold a workpiece at a predetermined position in the processing space”
(C) there is no further structure defining the term in the claim, thus 112(f) is invoked.
The positioning unit will be interpreted as a drive part (actuator, ¶0038), forward/backward movable member (piston, Figure 5), movable body, and positioning part (Figure 5, ¶0038) in accordance with the indicated sections of the published application.

As to “processing unit”:
(A) the term “unit” is a generic placeholder term
(B) the processing unit has the function of “configured to apply a predetermined process using a processing tool on the workpiece held by the positioning unit”
(C) there is no further structure defining the unit in the claim, thus 112(f) is invoked.
The partition member will be interpreted as X-axis sliders, Y axis guide, Y axis sliders, Z axis guide (¶0031), Z axis slider (¶0032), and a processing tool (suction pad ¶0034/fastening tool ¶0035) in accordance with the indicated sections of the published application.

As to “opening/closing member”:
(A) the term “member” is a generic placeholder term
(B) the opening/closing member has the function of “opening/closing a first opening formed in the partition member”
(C) there is no further structure defining the opening/closing member in the claim, thus 112(f) is invoked.
The opening/closing member will be interpreted as a door or shutter in accordance with ¶0051 of the published application.

As to “instrument attachment member”:
(A) the term “member” is a generic placeholder term
(B) the instrument attachment member has the function of attaching the control instrument to the partition member
(C) there is no further structure defining the member in the claim, thus 112(f) is invoked.
The instrument attachment member does not have a clear definition in the written specification, so it will be interpreted as any structure capable of connecting the control instrument to the device.

As to “positioning unit support part”:
(A) the term “part” is a generic placeholder term
(B) the part has the function of “supporting the positioning unit in the processing space”
(C) there is no further structure defining the part in the claim, thus 112(f) is invoked.
The positioning unit support part will be interpreted as the legs of the worktable in accordance with Figure 2 of the published application.

As to “processing unit support part”:
(A) the term “part” is a generic placeholder term
(B) the part has the function of “supporting the processing unit in the processing space”
(C) there is no further structure defining the part in the claim, thus 112(f) is invoked.
The positioning unit support part will be interpreted as a pair of beams extending in the x direction in accordance with ¶0028 of the published application.

As to “control device”:
(A) the term “device” is a generic placeholder term
(B) the device has the function of “configured to perform superior-order control of all instruments included in the processing device”
(C) there is no further structure defining the device in the claim, thus 112(f) is invoked.
The control device will be interpreted as a "housing that houses a switch, a distributor, and a breaker that control the electrical power supplied to the instruments included in the processing device" in accordance with ¶0054 of the published application. 

As to “control device support part”:
(A) the term “part” is a generic placeholder term
(B) the part has the function of “supporting the control device in the external space”
(C) there is no further structure defining the part in the claim, thus 112(f) is invoked.
The control device support part will be interpreted as a region on the X-direction outer side or horizontal surface of the base in accordance with ¶0029 of the published application. 


As to “first” and “second transferring unit”:
(A) the term “unit” is a generic placeholder term
(B) the units have the function of “transferring of the workpiece between the processing space and the external space”.
(C) there is no further structure defining the unit in the claim, thus 112(f) is invoked.
The first and second transferring units will be interpreted as conveyors in accordance with ¶0036 of the published application.

As to “transferring unit support part”:
(A) the term “part” is a generic placeholder term
(B) the part has the function of “supporting the first/second transferring unit”
(C) there is no further structure defining the part in the claim, thus 112(f) is invoked.
The transferring unit support part will be interpreted as the legs of the worktable in accordance with Figure 2 and ¶0028 of the published application.

As to “plane moving mechanism”:
(A) the term “mechanism” is a generic placeholder term
(B) the mechanism has the function of “move the processing tool in a plane”
(C) there is no further structure defining the mechanism in the claim, thus 112(f) is invoked.
The plane moving mechanism will be interpreted as either: (1) X axis slider y axis guide, y axis slider or (2) Y axis slider, z axis guide, and z axis slider in accordance with ¶0031-0032 of the published application.

As to “transfer device”:
(A) the term “device” is a generic placeholder term
(B) the device has the function of “transferring the workpiece between the plurality of processing devices”
(C) there is no further structure defining the device in the claim, thus 112(f) is invoked.
The transfer device will be interpreted as a conveyor in accordance with ¶0081 of the published application.

As to “transfer unit”:
(A) the term “unit” is a generic placeholder term
(B) the unit has the function of “transferring of the workpiece between the processing space and the external space”
(C) there is no further structure defining the mechanism in the claim, thus 112(f) is invoked.
The term “transfer unit” is not mentioned in the specification.  For the purposes of examination, the transfer unit will be interpreted as a “transferring unit”, which is interpreted as a conveyor in accordance with ¶0036 of the published application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item 31,  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “a second transferring unit”.  It is unclear what the “first transferring unit” is, if there is a “second transferring unit”.
Claims 14 and 21 recite the limitations “third mounting section” and “fourth mounting section”, yet there is no first or second mounting section introduced in the claims preceding these.  It is unclear what the “first” and “second” mounting section are if there is a third and fourth.
Claim 16 recites the limitation “the transferring unit”.  There is insufficient antecedent basis for this limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20160288280 A1), in view of INAMASU (US 6243619 B1), further in view of JUNG (US 8973768 B1).
As to claim 1, LIN teaches a processing device (Figure 1, Item 100, workstation) comprising: a partition member partitioning a processing space and an external space outside the processing space from each other (Figure 1 teaches the workstation (100) has walls (“faces” 21-23 and 30). ¶0016 teaches that that “faces” each have panels that allow access or block access to the workspace (11).  The faces of the workstation are interpreted as the partitioning members.); a frame body on which the partition member is mounted (Figure 1 teaches the workstation (100) has a frame (superstructure, 10).); a positioning unit supported by the frame body and configured to hold a workpiece at a predetermined position in the processing space (LIN teaches a worktable (60) that holds the workpiece in the processing space (11), but does not disclose the structure required by the 112(f) interpretation.  See the combination with INAMASU below.); a processing unit supported by the frame body and configured to apply a predetermined process using a processing tool on the workpiece held by the positioning unit (Figure 1 teaches a processing unit (40) that is described in ¶0020 as a robotic arm that is suspended from the base section (19), which is at the top of the frame.  The paragraph states that the robot arm can be a variety of types of arm, but does not disclose the structure required by the 112(f) interpretation.  See the combination with JUNG below.); an opening/closing member installed on the partition member and capable of opening/closing a first opening formed in the partition member (Figure 1 teaches that the panels (24, 25) have handles. ¶0016 teaches that the panels are attached to the frame posts (15) with a hinge, and thus are interpreted as a door.); and an instrument attachment member installed on the partition member and to which a control instrument for controlling the positioning unit and the processing unit is attached (Figure 1 teaches an instrument (110) that connects to the frame post (15) via an instrument attachment member (not labeled).), wherein the partition member has a plurality of mounting sections on which the opening/closing member and the instrument attachment member are selectively mounted. (Figure 1 teaches that the panels and the posts (15) serve to partition the workspace (11) from the exterior and form the “faces” of the workstation.  Figure 1 teaches the hinged panel doors are connected to the posts via hinges.  Thus, the posts are interpreted as the mounting section for the opening/closing member.  The instrument attachment member (arm that connects to the controller (110) is also attached to one of the posts.)
LIN does not disclose the positioning unit as required by the 112(f) interpretation above.  Specifically, LIN Does not disclose a drive part that has an actuator, a cylinder, a movable body, and a positioning part.
However, INAMASU teaches a positioning unit that has a drive part that has an actuator, a cylinder, a movable body, and a positioning part. (Figure 1 shows a workpiece (W) that is held in place on a bed (3) via a work clamping device (9).  Figure 2 shows this work clamping device has an actuator (41), an cylinder (39), a movable body (31) and a positioning part (33).)
One of ordinary skill would have been motivated to combine the known clamping device of INAMASU with the worktable of LIN in order to provide a device to hold the workpiece in place during operations (general engineering rationale) that can be incorporated into the automated system of LIN (See Figure 3 of LIN and Figure 2 of INAMASU).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to combine the known clamping device of INAMASU with the worktable of LIN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
LIN does not disclose the processing unit as required by the 112(f) interpretation above.  Specifically, LIN does not disclose that the positioning unit includes X-axis sliders, Y axis guide, Y axis sliders, Z axis guide, Z axis slider, and a processing tool.
However, JUNG teaches a gantry robot system that has X-axis sliders, Y axis guide, Y axis sliders, Z axis guide, Z axis slider, and a processing tool. (See Figure 1 for X axis rails (101, 102) and sliders along with Y axis rails (bridge (112) with two rails) and Z axis guide and sliders (141).
One of ordinary skill would have been motivated to combine the overhead gantry movement system of JUNG with the manipulator of LIN in order to use a robot gantry system that is capable of both a plurality of translational axes of motion and a plurality of rotational axes of motion. (See JUNG Lines 33-35)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to combine the overhead gantry movement system of JUNG with the manipulator of LIN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, LIN in view of INAMASU and JUNG teaches the processing device according to claim 1, wherein the plurality of mounting sections have the same shape and size as each other. (LIN, Figure 1 shows the posts (15), which serve as the mounting sections for the hinged panels and controller (110) all have the same shape and size.)

As to claim 3, LIN in view of INAMASU and JUNG teaches the processing device according to claim 1, wherein the frame body is provided with a positioning unit support part (LIN, Figure 1 teaches the table (60), which has the positioning unit of INAMASU in the combination above, has legs that support it.) supporting the positioning unit in the processing space, a processing unit support part supporting the processing unit in the processing space (In the combination with JUNG, the top area of the workstation of LIN has X axis rails for the gantry robot system.), and a partition member mounting section on which the partition member is mounted. (LIN, Figure 1 teaches posts (15) and a top (12) that the partition members (face panels) are mounted on.)

As to claim 4, LIN in view of INAMASU and JUNG teaches the processing device according to claim 3, wherein the frame body includes a base (LIN, Figure 1 teaches the frame has a base (where wheels (17) and feet (18) are).), a plurality of columns supported by the base (Figure 1 teaches the posts (15) are supported by the base.), and a beam supported by the columns (Figure 1 teaches four beams (12) supported by the columns.), wherein the base or the columns are provided with the positioning unit support part, and wherein the beam is provided with the processing unit support part. (The limitation “are/is provided with” is interpreted as the components being delivered to the assembly site in order to produce the workstation.  Thus, the base, columns, beams, positioning unit support part (legs of the table), and processing unit support part (overhead rails) are all “provided” together.  The published application uses the term provided in ¶0022 as meaning that devices are delivered/placed in a location.  As such, the plain meaning of the word “provided” and at least one definition from the specification of “provided” align with the above interpretation.)
  
As to claim 5, LIN in view of INAMASU and JUNG teaches the processing device according to claim 3, wherein the frame body includes a base (LIN, Figure 1 teaches the frame has a base (where wheels (17) and feet (18) are).), a plurality of columns supported by the base (Figure 1 teaches the posts (15) are supported by the base.), and a beam supported by the columns (Figure 1 teaches four beams (12) supported by the columns.), wherein the base or the columns are provided with the positioning unit support part, and wherein the base is provided with the processing unit support part. (The limitation “are/is provided with” is interpreted as the components being delivered to the assembly site in order to produce the workstation.  Thus, the base, columns, beams, positioning unit support part (legs of the table), and processing unit support part (overhead rails) are all “provided” together.  The published application uses the term provided in ¶0022 as meaning that devices are delivered/placed in a location.  As such, the plain meaning of the word “provided” and at least one definition from the specification of “provided” align with the above interpretation.)

As to claim 6, LIN in view of INAMASU and JUNG teaches the processing device according to claim 3, wherein the frame body includes a base(LIN, Figure 1 teaches the frame has a base (where wheels (17) and feet (18) are).), a plurality of columns supported by the base (Figure 1 teaches the posts (15) are supported by the base.), and a beam supported by the columns (Figure 1 teaches four beams (12) supported by the columns.), wherein the base or the columns are provided with the positioning unit support part, and wherein the columns are provided with the processing unit support part. (The limitation “are/is provided with” is interpreted as the components being delivered to the assembly site in order to produce the workstation.  Thus, the base, columns, beams, positioning unit support part (legs of the table), and processing unit support part (overhead rails) are all “provided” together.  The published application uses the term provided in ¶0022 as meaning that devices are delivered/placed in a location.  As such, the plain meaning of the word “provided” and at least one definition from the specification of “provided” align with the above interpretation.)

As to claim 8, LIN in view of INAMASU and JUNG teaches the processing device according to claim 1, further comprising: a first transferring unit capable of transferring of the workpiece between the processing space and the external space (Figure 1 teaches a conveyor (90) that connects with the worktable (See ¶0022) to convey the workpiece out of the processing space.), wherein the partition member has a second opening, wherein the first transferring unit is disposed so as to face the second opening in the processing space (Figure 1 shows the conveyor (90) extends out of an opening in the face of the workstation (100).  There are openings on each of the top and bottom sections of each face.), and wherein the frame body is provided with a transferring unit support part supporting the first transferring unit. (The limitation “is provided with” is interpreted as both structures being delivered together to form the workstation.  Under this interpretation, the legs of the conveyor table (90) are provided with the frame body of the workstation as they are all components of the particular workstation assembly.  Alternatively, ¶0022 teaches that the conveyor docks to the worktable (60), which is fixedly attached to the workstation (¶0019).)

As to claim 9, LIN in view of INAMASU and JUNG teaches the processing device according to claim 1, further comprising: a second transferring unit capable of transferring of the workpiece between the processing space and the external space (Figure 1 teaches a conveyor (90) that connects with the worktable (See ¶0022) to convey the workpiece out of the processing space.), wherein the partition member has a second opening, wherein the second transferring unit is disposed so as to face the second opening in the processing space (Figure 1 shows the conveyor (90) extends out of an opening in the face of the workstation (100).  There are openings on each of the top and bottom sections of each face.), and wherein the frame body is provided with a transferring unit support part supporting the second transferring unit in the processing space in the frame body. (The limitation “is provided with” is interpreted as both structures being delivered together to form the workstation.  Under this interpretation, the legs of the conveyor table (90) are provided with the frame body of the workstation as they are all components of the particular workstation assembly.  Alternatively, ¶0022 teaches that the conveyor docks to the worktable (60), which is fixedly attached to the workstation (¶0019).)

As to claim 10, LIN in view of INAMASU and JUNG teaches the processing device according to claim 1, wherein the partition member is constituted of a plurality of panel bodies (Figure 1 shows there are two large panels on the upper section of each face, and a number of smaller ones on the lower section of each face.), wherein the plurality of panel bodies includes a plurality of uniform panel bodies provided with the mounting sections (Figure 1 teaches the panels in the upper section have the same size and shape (interpreted as uniform panel bodies) and are attached to the posts (interpreted as the mounting sections).), and wherein the opening/closing member and the instrument attachment member are selectively mounted on the mounting sections of the uniform panel bodies. (Figure 1 shows the open/close member (any of the panels that are hinged to the posts) and the arm for the controller (interpreted as the instrument attachment member) are attached to the posts.)

As to claim 11, LIN in view of INAMASU and JUNG teaches the processing device according to claim 10, wherein the plurality of uniform panel bodies are formed so that outer dimensions of the uniform panel bodies are the same as each other. (Figure 1 teaches the panels in the upper section have the same size and shape (interpreted as uniform panel bodies).)

As to claim 12, LIN in view of INAMASU and JUNG teaches the processing device according to claim 3, wherein the processing unit support part has a plane moving mechanism configured to move the processing tool in a plane. (JUNG, Figure 1 teaches a pair of beams (101, 102) that are in the X-direction that allow a carriage (121, 123) to move the processing tool (the tool of LIN on the end (151) of the carriage of JUNG) in a plane.  The robot gantry assembly also has a Y axis guide (112) and slider (131). The carriage plates (121, 123), y axis guide (112) and slider (131) are interpreted as a plane moving mechanism in accordance with the 112(f) interpretation above.)

As to claim 13, LIN in view of INAMASU and JUNG teaches the processing device according to claim 8, wherein the plurality of mounting sections include a first mounting section disposed on one side in a direction intersecting a transfer direction of the workpiece with the transferring unit interposed therebetween, and a second mounting section disposed on the other side. (LIN, Figure 1 teaches the mounting sections (sides of posts (15)) are located on both sides of the transfer direction (either conveyor (90) direction) of the workpieces.)

As to claim 14, LIN in view of INAMASU and JUNG teaches the processing device according to claim 8, wherein the plurality of mounting sections include a third mounting section disposed on one side in a direction intersecting a transfer direction of the workpiece with the transferring unit interposed therebetween, and a fourth mounting section disposed on the other side. (LIN, Figure 1 teaches the mounting sections (sides of posts (15)) are located on both sides of the transfer direction (either conveyor (90) direction) of the workpieces.)

As to claim 15, LIN in view of INAMASU and JUNG teaches a processing system for transferring a workpiece between a plurality of processing devices and applying a predetermined process on the workpiece in each processing device, the processing system comprising: a plurality of the processing devices according to claim 1 (LIN in view of INAMASU and JUNG teaches the device of Claim 1); and a transfer device transferring the workpiece between the plurality of processing devices. (LIN, Figure 4 teaches a serial arrangement of the workstations (100) with a first (410), second (420), and third (430) workstation.  ¶0030 describes the process as each workstation working on the product, then conveying it to the next workstation, until it is completed. The transfer device is interpreted as a conveyor.)

As to claim 21, LIN in view of INAMASU and JUNG teaches the processing device according to claim 9, wherein the plurality of mounting sections include a third mounting section disposed on one side in a direction intersecting a transfer direction of the workpiece with the transferring unit interposed therebetween, and a fourth mounting section disposed on the other side. (LIN, Figure 1 teaches the mounting sections (sides of posts (15)) are located on both sides of the transfer direction (either conveyor (90) direction) of the workpieces.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20160288280 A1), in view of INAMASU (US 6243619 B1), further in view of JUNG (US 8973768 B1), as applied in claim 1, further in view of KONVICKA (US 20070042882 A1).
As to claim 7, processing device according to claim 1, further comprising: a control device configured to perform superior-order control of all instruments included in the processing device. (LIN, Figure 3 teaches a control device (power coupler, 31).  The power coupler is shown in Figure 3 and described in ¶0017-0018 as an electrical power distribution panel, which is interpreted as inherently including a switch, distributor, and a breaker as required by the 112(f) interpretation above.)
LIN does not explicitly disclose wherein the frame body includes a control device support part supporting the control device in the external space.
However, KONVICKA teaches a frame body (exterior of the housing (20)) that has a control device support part (where the cabinet (28) is mounted) supporting the control device in the external space. (the cabinet is outside the processing space of KONVICKA)
One of ordinary skill would have been motivated to combine the exterior electronics cabinet of KONVICKA with the device of LIN in order to house the electronics safely on the exterior of the back face (30) such that they can be accessed when the workstation is processing a workpiece in case of emergencies. (general engineering rationale)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to combine the exterior electronics cabinet of KONVICKA with the device of LIN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20160288280 A1), in view of INAMASU (US 6243619 B1), further in view of JUNG (US 8973768 B1), as applied in claim 15 above, further in view of YAMAOKA (US 20190106283 A1).
As to claim 16, LIN in view of INAMASU and JUNG teaches the processing system according to claim 15, wherein the transfer device is disposed adjacent to each of the plurality of processing devices (LIN Figure 4 shows the workstations each have a transfer device adjacent to them.), wherein the transfer device includes a first transfer device connected to one side of the transferring unit of the processing device, and a second transfer device connected to the other side of the transferring unit of the processing device (Figures 4-6 show the workstations each have a transferring device on two sides of them.), and wherein a transfer path of the workpiece in the processing system is formed by the first transfer device, the second transfer device, and the transferring unit (¶0022 of LIN describes the robot arm as moving the workpiece to the next conveyor.) of the processing device. (LIN Figures 4-6 and ¶0030-0032 describe the transport paths of the workstations.  In figure 4, the workpiece is input in the first workstation (410), then moves to the other two (420, 430) in series to complete the product.)  
LIN does not explicitly disclose that the transferring unit of the processing device is a conveyor. (as required by the 112(f) interpretation of the term)
However, YAMAOKA (Figure 5) teaches a manufacturing system where the workpiece (W1) is transferred to the workstation (1) via a conveyor (71) and the workstation has a conveyor (10) to move the part from the workstation to the next conveyor.
One of ordinary skill in the art would have been motivated to apply the known conveyor moving technique from YAMAOKA to the workpiece transitioning method of LIN in order to free up the robot arm of LIN to start working on the next part. (since it doesn’t have to move the part to the conveyor anymore)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known conveyor moving technique from YAMAOKA to the workpiece transitioning method of LIN in order to free up the robot arm of LIN because it has been held to be prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20160288280 A1) in view of JUNG (US 8973768 B1).
As to claim 17, LIN teaches a processing device (Figure 1, Item 100, workstation) comprising: a partition member partitioning a processing space and an external space outside the processing space from each other (Figure 1 teaches the workstation (100) has walls (“faces” 21-23 and 30). ¶0016 teaches that that “faces” each have panels that allow access or block access to the workspace (11).  The faces of the workstation are interpreted as the partitioning members.); a frame body on which the partition member is mounted (Figure 1 teaches the workstation (100) has a frame (superstructure, 10).); a processing unit supported by the frame body and configured to apply a predetermined process using a processing tool on the workpiece held by the positioning unit (Figure 1 teaches a processing unit (40) that is described in ¶0020 as a robotic arm that is suspended from the base section (19), which is at the top of the frame.  The paragraph states that the robot arm can be a variety of types of arm, but does not disclose the structure required by the 112(f) interpretation.  See the combination with JUNG below.); an opening/closing member installed on the partition member and capable of opening/closing a first opening formed in the partition member (Figure 1 teaches that the panels (24, 25) have handles. ¶0016 teaches that the panels are attached to the frame posts (15) with a hinge, and thus are interpreted as a door.); and an instrument attachment member installed on the partition member and to which a control instrument for controlling the positioning unit and the processing unit is attached (Figure 1 teaches an instrument (110) that connects to the frame post (15) via an instrument attachment member (not labeled).), wherein the partition member has a plurality of mounting sections on which the opening/closing member and the instrument attachment member are selectively mounted. (Figure 1 teaches that the panels and the posts (15) serve to partition the workspace (11) from the exterior and form the “faces” of the workstation.  Figure 1 teaches the hinged panel doors are connected to the posts via hinges.  Thus, the posts are interpreted as the mounting section for the opening/closing member.  The instrument attachment member (arm that connects to the controller (110) is also attached to one of the posts.)
LIN does not disclose the processing unit as required by the 112(f) interpretation above.  Specifically, LIN does not disclose that the positioning unit includes X-axis sliders, Y axis guide, Y axis sliders, Z axis guide, Z axis slider, and a processing tool.
However, JUNG teaches a gantry robot system that has X-axis sliders, Y axis guide, Y axis sliders, Z axis guide, Z axis slider, and a processing tool. (See Figure 1 for X axis rails (101, 102) and sliders along with Y axis rails (bridge (112) with two rails) and Z axis guide and sliders (141).
One of ordinary skill would have been motivated to combine the overhead gantry movement system of JUNG with the manipulator of LIN in order to use a robot gantry system that is capable of both a plurality of translational axes of motion and a plurality of rotational axes of motion. (See JUNG Lines 33-35)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to combine the overhead gantry movement system of JUNG with the manipulator of LIN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 19, LIN in view of JUNG teaches a processing system for transferring a workpiece between a plurality of processing devices and applying a predetermined process on the workpiece in each processing device, the processing system comprising: a plurality of the processing devices according to claim 1 (LIN in view of JUNG teaches the device of Claim 1); and a transfer device transferring the workpiece between the plurality of processing devices. (LIN, Figure 4 teaches a serial arrangement of the workstations (100) with a first (410), second (420), and third (430) workstation.  ¶0030 describes the process as each workstation working on the product, then conveying it to the next workstation, until it is completed. The transfer device is interpreted as a conveyor.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20160288280 A1), in view of JUNG (US 8973768 B1), as applied in claim 17, further in view of KONVICKA (US 20070042882 A1).
As to claim 18, processing device according to claim 17, further comprising: a control device configured to perform superior-order control of all instruments included in the processing device. (LIN, Figure 3 teaches a control device (power coupler, 31).  The power coupler is shown in Figure 3 and described in ¶0017-0018 as an electrical power distribution panel, which is interpreted as inherently including a switch, distributor, and a breaker as required by the 112(f) interpretation above.)
LIN does not explicitly disclose wherein the frame body includes a control device support part supporting the control device in the external space.
However, KONVICKA teaches a frame body (exterior of the housing (20)) that has a control device support part (where the cabinet (28) is mounted) supporting the control device in the external space. (the cabinet is outside the processing space of KONVICKA)
One of ordinary skill would have been motivated to combine the exterior electronics cabinet of KONVICKA with the device of LIN in order to house the electronics safely on the exterior of the back face (30) such that they can be accessed when the workstation is processing a workpiece in case of emergencies. (general engineering rationale)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to combine the exterior electronics cabinet of KONVICKA with the device of LIN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20160288280 A1), in view of JUNG (US 8973768 B1), as applied in claim 19 above, further in view of YAMAOKA (US 20190106283 A1).
As to claim 20, LIN in view of JUNG teaches the processing system according to claim 19, wherein the processing device further comprising a transfer unit capable of transferring of the workpiece between the processing space and the external space (¶0022 of LIN describes the robot arm as moving the workpiece to the next conveyor.), wherein the transfer device is disposed adjacent to each of the plurality of processing devices (LIN Figure 4 shows the workstations each have a transfer device adjacent to them.), wherein the transfer device includes a first transfer device connected to one side of the transferring unit of the processing device, and a second transfer device connected to the other side of the transferring unit of the processing device (Figures 4-6 show the workstations each have a transferring device on two sides of them.), and wherein a transfer path of the workpiece in the processing system is formed by the first transfer device, the second transfer device, and the transferring unit (¶0022 of LIN describes the robot arm as moving the workpiece to the next conveyor.) of the processing device. (LIN Figures 4-6 and ¶0030-0032 describe the transport paths of the workstations.  In figure 4, the workpiece is input in the first workstation (410), then moves to the other two (420, 430) in series to complete the product.)  
LIN does not explicitly disclose that the transferring unit/transfer unit of the processing device is a conveyor. (as required by the 112(f) interpretation of the term)
However, YAMAOKA (Figure 5) teaches a manufacturing system where the workpiece (W1) is transferred to the workstation (1) via a conveyor (71) and the workstation has a conveyor (10) to move the part from the workstation to the next conveyor.
One of ordinary skill in the art would have been motivated to apply the known conveyor moving technique from YAMAOKA to the workpiece transitioning method of LIN in order to free up the robot arm of LIN to start working on the next part. (since it doesn’t have to move the part to the conveyor anymore)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known conveyor moving technique from YAMAOKA to the workpiece transitioning method of LIN in order to free up the robot arm of LIN because it has been held to be prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of references cited form.
US 20180250780 A1 teaches a processing device (1) that has a transfer path (3) that is a conveyor.  The transfer path passes through a number of processing devices (1) in series. (See Figure 4)
US 8317453 teaches a manipulator mounted on X and Y rails.  (See Figure 1)
US 20090118858 teaches a number of processing devices arranged in series with a transfer path through them (Figure 11).  Figure 8 teaches that the individual devices are made of a frame body with partition mounts, and have a Y/Z axis movable device (60) that performs the operations in the device/cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726